UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7152


GREGORY ALLEN GANT,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-ct-03232-D)


Submitted:   September 11, 2012          Decided:   September 17, 2012


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Allen Gant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory   Allen     Gant     seeks        to   appeal   the     district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

as untimely.         We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

               Parties in cases in which the United States is not

involved       are   accorded     thirty    days     after      the    entry   of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order Gant seeks to appeal was

entered on the docket on May 31, 2012.                    We deem Gant’s notice of

appeal to have been filed no earlier than July 5, 2012, the date

he signed it.        See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266 (1988).          Thus, Gant’s notice of appeal was five days

late.    Because Gant failed to file a timely notice of appeal or

obtain    an    extension    or    reopening        of    the   appeal    period,    we

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions       are   adequately      presented      in   the




                                            2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3